Citation Nr: 0205323	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for systemic lupus erythematosus (SLE), with nephritic 
complications, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1989 to 
December 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded service connection and 
assigned initial ratings for SLE with nephritic 
complications.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Over the entire appeal period, the veteran's SLE with 
nephritic complications has been manifested by constant 
albuminuria with some edema.


CONCLUSION OF LAW

The criteria for assignment of an initial 60 percent 
disability rating for SLE with nephritic complications, but 
not higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.115b, Diagnostic Code 
7502 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding, as the requirements under the new law have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and bases 
as to why there is no prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying her claim, as well as the evidence necessary to 
substantiate it.  The veteran presented personal testimony at 
a hearing before the RO Hearing Officer, conducted in 
February 2001.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
several VA medical examinations, the most recent in May 2000.  
The RO provided the veteran with copies of the rating 
decisions, the statement of the case (SOC), and supplemental 
statement of the case (SSOC) concerning the evaluation of her 
disability and the rating criteria.  These documents noted 
that all of the veteran's records were considered, including 
VA treatment reports and the May 2000 VA examination.  The 
veteran acknowledged in a signed statement (VA Form 646), 
dated January 2002, that she has no additional evidence to 
submit, and the Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no additional development is necessary.  
As such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

The history of this appeal is set forth as follows.  In a 
June 1999 rating decision, the veteran was granted service 
connection for SLE with nephritic complications, separately 
rated as service connection for lupus erythematosus, assigned 
a 10 percent rating; service connection for lupus nephritis, 
assigned a noncompensable rating; and service connection for 
hypertension, assigned a 10 percent rating.  Service 
connection for all 3 conditions was effective from December 
17, 1998, the date of the original claim.  In April 2000, the 
veteran filed a VA Form 21-4138 requesting she be considered 
for an increase in the disability evaluation assigned her 
lupus erythematosus.  Although the veteran did not 
specifically express disagreement with the June 1999 rating 
decision that established service connection and assigned the 
initial ratings, the Board finds that this April 2000 
statement could arguably be viewed as such.  Thus, the 
provisions set forth in Fenderson, supra, are for 
consideration in this case.  In an August 2000 rating 
decision, the RO reconsidered the initial ratings for lupus 
erythematosus and lupus nephritis and continued them.  The RO 
also proposed a reduction of the initial 10 percent rating 
for hypertension to a noncompensable rating.  The veteran 
disagreed with the August 2000 rating decision, and initiated 
this appeal.  

Subsequent to the initiation of this appeal, the RO reduced 
the rating for hypertension to noncompensable, effective from 
April 1, 2000.  In September 2001, after the receipt of 
additional evidence, the RO evaluated the veteran's symptoms 
under a single diagnostic code (7502), and awarded a 30 
percent rating for SLE with nephritic complications, 
effective from April 3, 2000.  The veteran continued to 
express her disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).

As this claim was placed in appellate status by filing a 
notice of disagreement with the initial rating award, but 
that initial notice of disagreement has not yet been 
resolved, this claim is an "original claim."  Fenderson at 
125-126.  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Accordingly, the Board must 
take into consideration the applicability of "staged" ratings 
in this case during the entire appeal period.

The veteran is presently assigned a 30 percent rating for SLE 
with nephritic complications pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7502, under which a 30 percent rating is 
assigned for manifestations with albumin constant, or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  Under this 
diagnostic code, a 60 percent rating is available for 
manifestations with evidence of constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  An 80 percent rating is available for 
manifestations shown by persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent rating 
is available for manifestations shown by renal dysfunction: 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6350 (lupus 
erythematosus, systemic (disseminated)), a 10 percent rating 
is available for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating is 
available for exacerbations lasting a week or more, 2 or 3 
times per year; and a 100 percent rating is available for 
acute manifestations with frequent exacerbations, producing 
severe impairment of health.

Under Diagnostic Code 7101 (hypertensive vascular disease 
(hypertension and isolated systolic hypertension)), a 10 
percent rating is available for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is available for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more; a 40 percent rating is available 
for diastolic pressure predominantly 120 or more; and a 60 
percent rating is available for diastolic pressure 
predominantly 130 or more.

Reviewing the evidence of record reveals the following.  In 
July 1998, the veteran was evaluated by Sanford Reikes, M.D.  
She complained of occasional joint stiffness in her wrists 
and fingers, and that her heart had been racing.  She did not 
have any nausea, vomiting, shortness of breath, abdominal 
pain, or light-headedness.  Her blood pressure was 130/80, 
and her heart rate was 100, regular, and without rub.  Her 
extremities were without edema.  Laboratory results showed 
creatinine at 0.7 and 24 hour urine protein of 500 mg; 
urinalysis was notable for microscopic hematuria.  A renal 
biopsy showed 25 out of 25 glomeruli with mesangial 
hypercellularity.  Dr. Reikes diagnosed lupus nephritis, 
which was active and included necrosis.  He stated that she 
had a zero chronicity score, implying that her renal disease 
was completely reversible and clinical remission should be 
expected.  

Nephrology and Rheumatology treatment notes from June 1998 to 
May 2000 show ongoing evaluation of the veteran's symptoms.  
Blood pressure readings were 120/80, 128/80, and 130/80 in 
July 1998, 142/82 in August 1998, 130/70 in May 1999, 132/86 
in June 1999, 120/90 in July 1999, 130/70 in January 2000, 
and 110/80 in March 2000.  Weight recorded was 168 in July 
1998, 166 in August 1998, 191 in February 1999, 191 in May 
1999, 190 in June 1999, 191 in July 1999, and 195 in January 
2000.  24-hour protein readings were 500 in July 1998, 620 in 
May 1999, 321 in July 1999, and 329 in March 2000.

A January 1999 VA examination showed complaints of swelling 
in the major joints, a malar facial rash, and hair loss.  
Over-exertion and cold weather would make the symptoms worse.  
Most of the veteran's joints would ache all the time.  On 
examination, she was noted as well nourished; her blood 
pressure was 120/88; her skin was warm with good turgor; she 
did not have any visible rash; her heart was at regular 
rhythm and rate without appreciable murmurs, S3 or S4 
gallops; her extremities showed no edema; she had no 
crepitation in her joints, and had full range of motion in 
her fingers and toes; her grip strength was excellent.  She 
was diagnosed with SLE, symptomatic, and nephritis secondary 
to lupus.

Treatment and progress reports from St. Louis University from 
March 2000 to February 2001 show ongoing obstetrical and 
gynecological care.  Blood pressure readings taken over the 
period range from 114 to 146 systolic, and from 68 to 90 
diastolic.  Pertinent complaints over the period were light-
headedness and headaches.  Pertinent findings included no 
edema.  She was noted to have gestational diabetes, due to 
pregnancy.  Her hypertension was stated as stable.  

A March 2000 clinical summary report from the USAF Medical 
Center at Wright-Patterson AFB, Ohio, shows good results from 
her treatment program.  The veteran reported marked 
improvement in kidney function and resolution of other 
manifestations such as rash and synovitis, but still had some 
leukopenia.  She reported occasional fatigue, but was much 
better overall.  On examination, her heart had regular rate 
and rhythm without murmur, rub, or gallop; there was no 
synovitis, and she had normal range of motion of all joints; 
she had no rash.  A 24-hour urine protein reading from July 
1998 showed 500 mg; in May 1999 there was a reading of 620 
mg; in February 2000 there was a reading of 329 mg, with 
creatinine measured at 0.7.  At the time of the examination 
there was a creatinine reading of 0.8, there was a normal 
liver function test, an albumin reading of 3.8, and a total 
protein reading of 7.4.  The impression was SLE.  The veteran 
was stated as doing well, with apparent clinical remission.  

March 2000 outpatient treatment records from St. Louis 
University show notation of no joint symptoms; the veteran's  
24-hour protein was 329 mg.  Creatinine was 0.7.  The 
examiner's impression was SLE, likely in remission.  
Laboratory testing in April 2000 showed creatinine readings 
of 0.7 and 0.8; albumin was 4.0 mg/dl and total protein was 
7.3 mg/dl.  Protein measured by dipstick was 100 mg/dl; 24-
hour protein was 324, with normal stated as 24-225.  

A March 2000 letter from Dr. Reikes attests to his treatment 
of the veteran since July 1998 for mildly proliferative lupus 
nephritis.  He described the veteran as in remission.  Her 
renal function was excellent and she was manifesting no 
symptoms of lupus.  He stated that she stood a good chance of 
remaining free of lupus in the intermediate term; however, 
her long-term prognosis was more guarded, as lupus is an 
incurable condition.

An April 2000 clinical summary report, from Wright-Patterson 
shows complaints of post-exertional joint pain, arthralgias, 
and fatigue.  The veteran reported no lower extremity edema, 
no gross hematuria, no decline in appetite, and no nausea or 
vomiting.  On examination, the veteran weighed 200 pounds, 
her blood pressure was 135/80, and her pulse was 83.  She was 
in no acute distress.  Her heart had a regular rate and 
rhythm, with no murmur.  She had trace non-pitting edema, but 
no active hand, wrist or knee synovitis.  The examiner noted 
March 2000 lab results as showing a BUN reading of 10, and a 
creatinine reading of 0.7.  He described her creatinine level 
as within the realm of normal, and he described her 
proteinuria as minimal, suggesting that her lupus nephritis 
was in remission.  His final diagnosis was SLE with World 
Health Organization Class III focal proliferative lupus 
nephritis.

A May 2000 VA genitourinary examination showed that the 
veteran was not experiencing joint pain or rashes; she stated 
that she felt fine, and that her medication seemed to have 
caused a remission of her lupus, although she did report 
episodes of fatigue, which she attributed partly to her 
pregnancy.  The examiner reported that lab values related to 
the kidneys were stable and within normal limits.  The 
examiner noted a slight elevation of creatinine and a 
moderate amount of protein in the urine.  Serum creatinine 
was within normal limits at 0.7.  Examination showed apparent 
good health; no evidence of rashes; the heart had a regular 
rate and rhythm, without murmur.  Blood pressure was 118/78, 
stated as completely within normal limits; there was no 
evidence of edema in the extremities or face or joints.  The 
veteran had good grip strength.  The examiner diagnosed 
hypertension, well controlled without medications; lupus, 
well controlled with medication; and nephritis, well 
controlled and stabilized.  The examiner found no 
abnormalities of the genitourinary system.

June 2000 outpatient treatment records from St. Louis 
University show the examiner's impression of no signs of 
active SLE and blood pressure controlled, but a slight 
increase in protein in the urine.  24-hour protein was 
measured at 672 mg.  September 2000 laboratory reports show 
protein in the urine at 100 mg/dl, and creatinine at 0.6.  In 
October 2000, blood pressure control was noted as excellent 
at 120/80, the veteran complained of fatigue and joint pain; 
no edema was noted in the extremities.  In October 2000, the 
examiner's impression included SLE synovitis.  Hypertension 
was noted as normal.  October 2000 lab reports show 24-hour 
urine protein at 920 and noted as high.  

November 2000 outpatient treatment records from St. Louis 
University show the veteran's lupus noted as stable, with 
normal readings for non-nephrotic protein.  Hypertension was 
noted as controlled.  24-hour protein was measured at 920 mg.  
The BUN/Creatinine ratio was 0.6.  In December 2000, the 
veteran complained of severe joint pain and swelling.  She 
had some left knee swelling.  24-hour protein was measured at 
889 mg.  December 2000 laboratory reports show creatinine at 
0.6, stated as in range, a BUN/creatinine ratio of 13, stated 
as in range, albumin at 4.1, stated as in range, and protein 
at 7.3, stated as in range.  

February 2001 outpatient treatment records from St. Louis 
University show complaints of severe joint pain and 
migraines.  A kidney biopsy looked the same as in 1998; the 
disease was very active.  February 2001 laboratory reports 
show creatinine at 0.8, stated as in range, a BUN/creatinine 
ratio at 9, stated as in range, albumin at 3.4, stated as in 
range, and protein at 6.8, stated as in range.  24-hour 
protein was 314.  In March 2001, the veteran's blood pressure 
was 132/74 and her weight was 169.  In June 2001, the 
veteran's blood pressure was 132/84, her weight was 180.5, 
and she complained of fatigue.  She was negative for rash and 
synovitis and positive for pedal edema.  Blood pressure was 
132/84 and weight was 180.5.  She had no active synovitis.

In a personal hearing before the RO Hearing Officer, held in 
February 2001, the veteran testified that her muscles would 
burn when walking up steps or just walking from one room to 
another.  When she would sit for a while, her muscles would 
stiffen.  During her worst attacks, even lifting her baby 
would cause her severe pain in her arms and fingers.  She 
would have days when her symptoms were mild, but her 
condition could change quickly.  Attacks were often 
accompanied by a rash on her face and elbows.  These attacks 
would last about a week and a half to a month.  She was 
unable to keep her job because the attacks would affect her 
performance.  She was sometimes unable to do household chores 
as well.  She would occasionally notice pain in her ribs.  In 
1999, she had attacks once a month, of a week and half 
duration.  She would experience swelling in her joints, 
knuckles, hands, knees, and ankles.

A June 2001 letter from Dr. Reikes states that the veteran 
has substantial albumin in her urine; a recent assessment 
showed 2647 mg/24 hours of protein, the majority of which was 
albumin.  There were also significant hyaline casts and fine 
granular casts in the urine.  

June 2001 laboratory reports show creatinine at 319.3 mg/dl, 
stated as normal; protein at above 300, stated as high; 
hyaline casts at 14 and fine granular casts at 6, stated as 
high.

An August 2001 examination showed complaints of joint pain 
and swelling, fatigue, rash, and headaches.  On examination 
the veteran's blood pressure was 140/70, and her weight was 
185.  The veteran was negative for synovitis in her left 
proximal interphalangeal joints of her first, second, and 
third fingers; she was negative for rash.  Her heart and 
lungs were unremarkable.  The assessment was SLE with 
nephritis.

After a review of the evidence of record and the applicable 
diagnostic codes,  the Board finds that the veteran's SLE 
with nephritic complications warrants a 60 percent rating 
under 38 C.F.R. § 4.115b, Diagnostic Code 7502 (nephritis, 
chronic).  The evidence shows that the veteran's pertinent 
symptomatology consists of subjective complaints of a rash, 
fatigue, burning of the muscles, as well as stiffness, 
swelling, and aching of the joints; objective findings 
include 24-hour protein levels ranging from 324 to 920, 
swelling and edema.

A 60 percent rating under Diagnostic Code 7502 is warranted 
where the evidence shows constant albuminuria with some 
edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7107.  Albuminuria is detected by the presence of 
albumin (protein) in urine, and is also termed proteinuria.  
Dorland's Illustrated Medical Dictionary 42, 1370 (28th ed. 
1994).  In an April 2000 laboratory report, the normal range 
for 24-hour protein in the urine was stated as 24-225.  Dr. 
Reikes stated that any reading over 300 was abnormal.  By 
either measure, the veteran has consistently recorded 
readings for 24-hour protein in excess of normal for the 
entire period on appeal.  The Board notes a reading of 500 in 
Dr. Reikes July 1998 evaluation, and a reading of 314 
recorded in February 2001.  

The second criterion for a 60 percent evaluation is "some 
edema."  The Board notes a positive finding for pedal edema 
in February 2001, as well as a finding of trace non-pitting 
edema in April 2000.  The Board also notes consistent 
complaints of swelling in the joints and extremities.

Although the veteran has shown entitlement to a 60 percent 
rating, the Board finds no basis in the evidence to show that 
the veteran meets the criteria for the next higher 80 percent 
rating under 38 C.F.R. § 4.115b, Diagnostic Code 7502 
(nephritis, chronic).  An 80 percent rating is available for 
persistent edema and albuminuria with BUN 40 to 80mg%, or 
creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  In the present case, although the 
veteran has shown evidence of albuminuria, and a history of 
complaint of edema, as well as some more limited findings to 
that effect, the veteran's BUN and creatinine readings do not 
show the levels required for an 80 percent rating.  In 
addition, the evidence does not show generalized poor health, 
as discussed above, nor does it show such characteristic 
symptoms as anorexia or weight loss.  The veteran's weight 
has remained relatively stable over the appeal period, 
considering her pregnancy, and in January 1999 she was noted 
as well nourished.  Although the veteran noted fatigue on 
several occasions, in May 2000, she attributed this at least 
in part to her pregnancy.  The Board finds that, even 
attributing this to her service-connected disability, the 
evidence does not reflect a generalized level of health that 
can be categorized as poor, and does not reflect an overall 
level of impairment to approximate the 80 percent level, as 
defined in the rating schedule.

Similarly, there is no basis in the evidence to show 
entitlement to a 100 percent evaluation under Diagnostic Code 
7502 (nephritis, chronic).  Although the evidence does 
indicate albuminuria, and at least some edema, the evidence 
does not show that these symptoms have resulted in such renal 
dysfunction as requires regular dialysis, or which precludes 
the veteran from more than sedentary activity, as is required 
for a rating at this level.  Nor does the evidence show such 
symptoms as BUN readings more than 80mg%, or creatinine 
readings more than 8mg%, or markedly decreased kidney 
function or other organ systems, especially cardiovascular.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  There is sufficient evidence of record to 
rate the veteran's SLE with nephritic complications under 38 
C.F.R. § 4.88b, Diagnostic Code 6350 (lupus erythematosus, 
systemic (disseminated)).  However, with the veteran's 
symptoms, she would not receive more than a 60 percent 
rating.  To warrant the next higher 100 percent rating under 
that diagnostic code, the evidence would have to show acute 
manifestations with frequent exacerbations, producing severe 
impairment of health.  The evidence over the period on appeal 
does not show an overall impairment of the veteran's health 
that can be classified as severe.  The Board notes that the 
veteran has complained of symptoms such as pain, which she 
has categorized as severe; however, she has stated that she 
also experiences periods where her symptoms are mild.  In 
July 1998, the veteran's symptoms were described as 
occasional joint stiffness and a racing heart.  In January 
1999, although the veteran complained that her joints ached 
all the time, she had no edema or loss of range of motion, 
and her grip strength was noted as excellent.  In March 2000, 
the veteran was found to be doing well, with excellent renal 
function, and in apparent clinical remission.  In May 2000, 
the veteran's symptoms were described as well controlled with 
medication.  Although the veteran has reported flare-ups of 
severe symptoms, overall, the evidence presents a disability 
picture that is less than severe.  The Board finds that the 
requirements for a 100 percent evaluation under Diagnostic 
Code 6350 have not been met.

There is also sufficient evidence to rate the veteran's 
disability under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertensive vascular disease (hypertension and isolated 
systolic hypertension)).  However, under this diagnostic 
code, to warrant the minimum compensable rating of 10 
percent, the evidence must show diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more, with evidence of continuous 
medication required for control.  A review of the record 
shows the highest recorded systolic reading was 146, and the 
highest recorded diastolic reading was 90.  In light of the 
criteria listed, these readings are not sufficient to warrant 
even the minimum compensable rating.

In short, the Board finds that the veteran's overall level of 
symptomatology, as demonstrated on VA and private 
examinations and treatment records, most closely approximates 
the criteria for a 60 percent rating under Diagnostic Code 
7502, and a higher evaluation is not warranted under any 
applicable diagnostic code.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's SLE with 
nephritic complications, her complaints, and the current 
clinical manifestations of the disability and its effects on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the SLE with nephritic complications during the entire period 
from the initial assignment of disability ratings to the 
present time.  See Fenderson, 12 Vet. App. At 125-126.  All 
other pertinent aspects of 38 C.F.R. Parts 3 and 4 have also 
been considered.

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on her 
employment, the evidence does not reflect that the veteran's 
service-connected SLE with nephritic complications has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an initial 60 percent rating for SLE with 
nephritic complications is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

